Per Curiam.'
It is impossible to say, with confidence, how far the testator meant to revoke the preceding bequests; and the obscurity of his language brings the clause almost to the line betwixt what is intelligible, and what is void for uncertainty. Testamentary directions, however, are to be observed when they may; for to declare them insensible, is always a measure of the last resort. 'But in such a case as this, they are to have the least possible effect, that is adequate to the satisfaction of them. Here they seem to be rather more applicable to the bequest of a hundred dollars to each of the nephew’s children, than to any other, because that was the subject that had last occupied the testator’s mind; and it was probably the subject to which it reverted, shattered as it was, when he resumed the arrangement of his affairs, for the last time. The scope of the will, is a graduated system of reduction; each successive codical taking it up at the point where the preceding one had left it. We are aware of the insignificance of this reason; but it is to be remembered, that we have no choice, except to adopt the conclusion to which it feebly conduces, or to declare the clause of revocation entirely uncertain and void. Judgment is therefore rendered for the plaintiff in the first suit, for all but a hundred dollars given as a substitute for the plaintiff’s share of two-ninth parts of the residuary estate before devised to the children of the testator’s nephew; and in the. second suit, for the two legacies of $800 and $100 to W. C, Stevenson. Interest to be adjusted between the parties.
Judgment accordingly.